DETAILED ACTION
This is the first Office action on the merits. Claims 1-10, 14, 16, 28, 32, and 33 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2019 was considered by the examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 250.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “… a motion mechanism…” in claims 1 and 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this instance, from paragraph [0040] of the specification, “The motion mechanism 126 can be the same as or similar to the carrying mechanism 125 for the payload 120, described above with reference to FIG. 1A. For example, as illustrated in FIG. 1B, the motion mechanism 126 includes a spinning device 126a (e.g., an electric motor) and a support rod 126b.” is being interpreted as part of the claim limitation.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 ,16, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baeg et al. (US 20140111812 A1).

Regarding claim 1 Baeg et al. teaches an unmanned movable object, comprising:
	a main body (FIG. 10, Paragraphs [0014] and [0083]. Teaches the first light transmitting and receiving module being affixed to the top of an unmanned vehicle, which serves as the main body.);
	a scanning element carried by the main body (FIGS. 1 and 10, rotating part 200, Paragraphs [0014], [0054], and [0083]. The first light transmitting and receiving module is carried by the unmanned vehicle. The rotating part specifically of this module acts as the scanning element.), the scanning element including: 
a light emitting module positioned to emit light (FIG. 6, light transmitting and receiving modules 261 and 262, Paragraph [0065]. Teaches two light transmitting and receiving modules.);
a light sensing module positioned to detect a reflected portion of the emitted light (FIG. 6, light transmitting and receiving modules 261 and 262, Paragraph [0065]. Teaches two light transmitting and receiving modules.); and
an optical structure coupled to the light emitting module and positioned to increase a beam height of the emitted light while generally maintaining a beam width of the emitted light (FIG. 6, first and second line generator lenses 261a and 262a, Paragraphs [0065]. These lenses shape the initial beam into line shapes, increasing the beam height while generally maintaining the beam width.); and
a motion mechanism coupled between the main body and the scanning element (FIG. 3, motor 130 and hollow multi-contact slip ring 220, Paragraph [0059]. Following the definition used for a motion mechanism under 35 U.S.C. 112(f), this teaches a motor that rotates the scanning element using a support mechanism, in this instance the hollow multi-contact slip ring.), the motion mechanism operable to rotate the scanning element relative to the main body about a spin axis (FIG. 3, motor 130 and hollow multi-contact slip ring 220, Paragraph [0059]. The rotating part is driven by the motor and hollow multi-contact slip ring about an axis.).

Regarding claim 10 Baeg et al. teaches the object of claim 1, wherein a heightwise beam angle of the emitted light is increased by the optical structure from about 1 degree to more than 30 degrees (FIGS. 6 and 8, first and second line generator lenses 261a, Paragraphs [0019], [0065], and [0069]. Teaches transforming a potentially collimated beam, which can be assumed to have about 1 degree of divergence given potential flaws with the collimation, and increases its divergence to potentially 40 degrees.).

Regarding claim 16 Baeg et al. teaches the object of claim 1, wherein the scanning element is coupled to an actuator to spin at approximately 10 to 20 revolutions per second (FIG. 3, motor 130 and hollow multi-contact slip ring 220, Paragraphs [0059] and [0060]. Teaches that the motor can drive the rotating part at 1200 RPM, or 20 revolutions per second.).

Regarding claim 32 Baeg et al. teaches a method of manufacturing an unmanned movable object, the method comprising:
	installing a scanning element on a main body (FIGS. 1 and 10, rotating part 200, Paragraphs [0014], [0054], and [0083]. The first light transmitting and receiving module is carried by the unmanned vehicle. The rotating part specifically of this module acts as the scanning element, while the unmanned vehicle acts as the main body.), the scanning element including: 
a light emitting module positioned to emit light (FIG. 6, light transmitting and receiving modules 261 and 262, Paragraph [0065]. Teaches two light transmitting and receiving modules.);
a light sensing module positioned to detect a reflected portion of the emitted light (FIG. 6, light transmitting and receiving modules 261 and 262, Paragraph [0065]. Teaches two light transmitting and receiving modules.); and
an optical structure coupled to the light emitting module and positioned to increase a beam height of the emitted light while generally maintaining a beam width of the emitted light (FIG. 6, first and second line generator lenses 261a and 262a, Paragraphs [0065]. These lenses shape the initial beam into line shapes, increasing the beam height while generally maintaining the beam width.), 
wherein installing the scanning element includes coupling a motion mechanism between the main body and the scanning element (FIG. 3, motor 130 and hollow multi-contact slip ring 220, Paragraph [0059]. Following the definition used for a motion mechanism under 35 U.S.C. 112(f), this teaches a motor that rotates the scanning element using a support mechanism, in this instance the hollow multi-contact slip ring.), the motion mechanism operable to rotate the scanning element relative to the main body about a spin axis (FIG. 3, motor 130 and hollow multi-contact slip ring 220, Paragraph [0059]. The rotating part is driven by the motor and hollow multi-contact slip ring about an axis.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (US 20140111812 A1), modified in view Kawazoe et al. (US 20180038958 A1).

Regarding claim 2 Baeg et al. teaches the object of claim 1.

Baeg et al. fails to teach, but Kawazoe et al. does teach does teach wherein the light sensing module includes a number of light sensors (FIGS. 1 and 3, light reception line sensor 18 and light reception cells 18a, Paragraph [0031]. Teaches a linear light sensor with multiple individual reception cells acting as sensors.), and wherein the number of light sensors in the light sensing module is greater than a number of light emitters in the light emitting module (FIGS. 1 and 3, laser light source 11, light reception line sensor 18, and light reception cells 18a, Paragraphs [0024] and [0031]. Teaches a single light source compared to multiple reception cells. This could also be applied to the two emitter and reception modules taught by Baeg et al.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the unmanned movable object and scanning element taught by Baeg et al. with the light reception line sensor taught by Kawazoe et al. The reasoning for this is that the linear array of reception cells matches the dimensions of the emitted line. This predictably allows for the full heightwise FOV of the emitted beam to be detected, while keeping the lateral dimensions minimized to reduce ambient light intake and improve the signal to noise ratio.

Regarding claim 3 Baeg et al., modified in view of Kawazoe et al., teaches the object of claim 1, wherein a heightwise field of view of an individual light sensor included in the light sensing module is narrower than the increased beam height of the emitted light (Kawazoe et al., FIG. 3, reflected light R, light reception line sensor 18, and light reception cells 18a, Paragraph [0032]. Each reception cell takes a portion of the returned light representing the height of the emitted light, meaning their individual fields of view are smaller than the overall height.).

Regarding claim 33 Baeg et al., modified in view of Kawazoe et al., teaches the method of claim 32, further comprising:
	placing a number of light sensors in the light sensing module (Baeg et al., FIG. 6, first and second light processing units 261c and 262c, Paragraph [0065]. Teaches a system with two light sensors.); and
	placing a number of light emitters in the light emitting module (Baeg et al., FIG. 6, first and second line generator lenses 261a and 262a, Paragraph [0065]. Teaches a system that emits two laser beams from two separate modules.), wherein the number of light sensors in the light sensing module is greater than the number of light emitters in the light emitting module (Kawazoe et al., FIGS. 1 and 3, laser light source 11, light reception line sensor 18, and light reception cells 18a, Paragraphs [0024] and [0031]. Teaches a single light source compared to multiple reception cells. This could also be applied to the two emitter and reception modules taught by Baeg et al., keeping the proportion of emitters to reception cells the same.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the method of manufacturing an unmanned movable object and scanning element taught by Baeg et al. with the light reception line sensor taught by Kawazoe et al. The reasoning for this is that the linear array of reception cells matches the dimensions of the emitted line. This predictably allows for the full heightwise FOV of the emitted beam to be detected, while keeping the lateral dimensions minimized to reduce ambient light intake and improve the signal to noise ratio.


	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (US 20140111812 A1), modified in view Murakami (JP 2002243447 A).

Regarding claim 4 Baeg et al. teaches the object of claim 1.

Baeg et al. fails to teach, but Murakami does teach does teach wherein the optical structure comprises a plano concave cylindrical lens (FIG. 3, plano-concave cylindrical lens 8, Paragraph [0016]. Due to an issue with the machine translation not acknowledging paragraph labels, paragraph [0016] begins, “Specifically, as shown in FIG. 3…” This teaches the use of a plano-concave cylindrical lens to increase beam height.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the unmanned movable object and scanning element taught by Baeg et al. with the plano-concave cylindrical lens taught by Murakami et al. The reasoning for this is that a plano-concave cylindrical lens will reliably expand a laser beam passing through it along a single axis, due to its cylindrical shape. This will predictably create a line beam shape, as the beam diverges along one axis, but not the other.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (US 20140111812 A1), modified in view Murakami (JP 2002243447 A) and Liu et al. (CN 102879908 A).

Regarding claim 5 Baeg et al., modified in view of Murakami, teaches the object of claim 4.

This combination fails to teach, but Liu et al. does teach wherein the optical structure further comprises a plano convex lens situated between the plano concave cylindrical lens and the light emitting module (FIGS. 4 and 5, laser generating device 50, cylindrical plano-convex lens 80, and cylindrical plano-concave lens 90. Paragraphs [0046]-[0048]. Teaches placing a plano-convex lens between a light emitting module and a cylindrical plano-concave lens.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the unmanned movable object and scanning element taught by Baeg et al., and previously modified with the plano-concave cylindrical lens taught by Murakami et al., with the plano-convex lens taught by Liu et al. The reasoning for this is that the cylindrical plano-convex lens can be used collimate light along one axis, while allowing light to continue to diverge along a separate axis. This predictably would allow the designer to prevent divergence along the widthwise direction, while still allowing for divergence along the heightwise axis.

Regarding claim 6 Baeg et al., modified in view of Murakami and Liu et al., teaches the object of claim 5, wherein a flat side of the plano convex lens faces toward the light emitting module (Liu et al., FIG. 6, optical fiber 51 and cylindrical plano-convex lens 80, Paragraph [0052]. The plane side faces the optical fiber emitting the laser.).

Regarding claim 7 Baeg et al., modified in view of Murakami and Liu et al., teaches the object of claim 5, wherein the plano convex lens is positioned to collimate the light emitted from the light emitting module in a plane parallel to the main body but not in a plane perpendicular to the main body (Liu et al., FIGS. 6 and 7, optical fiber 51 and cylindrical plano-convex lens 80, Paragraphs [0052] and [0053]. The plano-convex lens collimates light along one axis, which can be arranged as a plane parallel to the main body, but does not collimate in a perpendicular axis.).

Regarding claim 8 Baeg et al., modified in view of Murakami and Liu et al., teaches the object of claim 5, wherein a flat side of the plano concave cylindrical lens faces toward the light emitting module (Murakami, FIG. 3, laser emitting section 7 and plano-concave cylindrical lens 8. Illustrates the flat side of the lens facing the emitter.).

Regarding claim 9 Baeg et al., modified in view of Murakami and Liu et al., teaches the object of claim 5, wherein the plano convex lens, the plano concave cylindrical lens, and the light emitting module are positioned to cause a virtual image point of the light emitting module, formed from the plano convex lens, to fall within a distance corresponding to a rear focal distance of the plano concave cylindrical lens (Liu et al., FIG. 7, optical fiber 51 and cylindrical plano-convex lens 80, Paragraph [0053], and Murakami, FIG. 3, plano-concave cylindrical lens 8. The plano-convex lens taught by Liu et al., would form a virtual image somewhere slightly behind the front of the fiber optic. As the rear side of the cylindrical plano-concave lens taught by Murakami is the flat side, and thus would have an infinite focal length, this virtual image would inherently fall within this distance.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (US 20140111812 A1), modified in view Holcombe et al. (US 20110248151 A1).

Regarding claim 14 Baeg et al. teaches the object of claim 1.

Baeg et al. fails to teach, but Holcombe et al. does teach does teach wherein heightwise fields of view of multiple light sensors included in the light sensing module are arranged so as not to overlap each other (FIG. 7, photo detectors 702-708, barrier elements 712 and 714, and optical detection regions 722-728, Paragraphs [0074] and [0075]. Teaches the use of a barrier to ensure the fields of view of different detectors are non-overlapping.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the unmanned movable object and scanning element taught by Baeg et al. with the non-overlapping fields of view taught by Holcombe et al. The reasoning for this is that by keeping the fields of view of different detectors separate, it reduces redundancy between photodetectors. This predictably enhances the efficiency of the design, using as few detectors as possible to cover the largest area.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (US 20140111812 A1), modified in view Lindskog et al. (US 20160291136 A1).

Regarding claim 28 Baeg et al. teaches the object of claim 1.

Baeg et al. fails to teach, but Lindskog et al. does teach does teach a controller configured to maneuver the object in response to terrain or an obstacle detected by the scanning element (FIGS. 1 and 6, UAV 100, modular LIDAR system 102, control system 600, Paragraphs [0018] and [0042]. Teaches a controller that connects a LIDAR system with a navigation and motor control system. LIDAR data is used for identification and navigational purposes during flight and landing.); and
	a plurality of thrusters carried by the main body and positioned to maneuver the object in response to inputs from the controller (FIGS. 1 and 6, UAV 100, control system 600, propeller motor(s) controller 604, and navigation system 608, Paragraphs [0017], [0036], [0040], and [0041]. Teaches the use of a LIDAR system on a UAV with multiple thrusters controlled by a central control system.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the unmanned movable object and scanning element taught by Baeg et al. with the UAV and controller taught by Lindskog et al. The reasoning for this is that LIDAR systems are frequently implemented on UAV systems for navigation and surveying purposes. Predictably, by applying the LIDAR system taught by Baeg et al., to the UAV and control system taught by Lindskog et al., it would enable autonomous operation for the UAV.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Heinrich et al. (US 20170357097 A1): Teaches a laser emitter using a plano-convex lens in combination with a concave lens.
Garner et al. (US 20100102042 A1): Teaches a laser emitter using a cylindrical plano-convex lens in combination with a cylindrical plano-concave lens.
Hough (US 6282027 B1): Teaches a beamspreader using a plano-convex lens in combination with a plano-concave lens.
Liu (CN 105509720 A): Teaches a laser emitter using a plano-convex lens in combination with a cylindrical plano-concave lens.
Wu et al. (US 20050128185 A1): Teaches a beamspreader using a plano-convex lens in combination with a plano-concave lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
	
/YUQING XIAO/               Supervisory Patent Examiner, Art Unit 3645